UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21152 Nuveen Georgia Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Georgia Dividend Advantage Municipal Fund 2 (NKG) February 29, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.5% (2.3% of Total Investments) $ 5,000 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 5/15 at 11.19 BBB– $ 342,600 0.000%, 5/15/50 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 Baa3 Series 2002, 5.500%, 5/15/39 Total Consumer Staples Education and Civic Organizations – 11.3% (7.6% of Total Investments) Athens Housing Authority, Georgia, Student Housing Lease Revenue Bonds, UGAREF East Campus 6/19 at 100.00 Aa2 Housing LLC Project, Series 2009, 5.250%, 6/15/35 Atlanta Development Authority, Georgia, Educational Facilities Revenue Bonds, Science Park LLC 7/17 at 100.00 Aa3 Project, Series 2007, 5.000%, 7/01/39 Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech – Klaus Parking and 11/13 at 100.00 Aa3 Family Housing, Series 2003, 5.000%, 11/01/23 – NPFG Insured Fulton County Development Authority, Georgia, Revenue Bonds, TUFF Morehouse Project, Series 8/12 at 100.00 A2 2002A, 5.000%, 2/01/34 – AMBAC Insured Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Series 2009B, Trust 3404: 17.341%, 3/01/17 (IF) No Opt. Call AA+ 17.369%, 3/01/17 (IF) No Opt. Call AA+ Total Education and Civic Organizations Health Care – 15.7% (10.6% of Total Investments) Baldwin County Hospital Authority, Georgia, Revenue Bonds, Oconee Regional Medical Center, Series 1998: 65 5.250%, 12/01/22 6/12 at 100.00 BB 5.375%, 12/01/28 6/12 at 100.00 BB Coffee County Hospital Authority, Georgia, Revenue Bonds, Coffee County Regional Medical Center, Series 2004: 5.000%, 12/01/19 12/14 at 100.00 BBB– 5.250%, 12/01/22 12/14 at 100.00 BBB– Coweta County Development Authority, Georgia, Revenue Bonds, Piedmont Healthcare, Inc. 6/20 at 100.00 AA– Project, Series 2010, 5.000%, 6/15/40 Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional 12/20 at 100.00 N/R Medical Center Project, Series 2010, 8.000%, 12/01/40 Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.125%, 2/15/40 No Opt. Call A+ 5.250%, 2/15/45 2/41 at 100.00 A+ Houston County Hospital Authority, Georgia, Revenue Bonds, Houston Healthcare Project, Series 10/17 at 100.00 A2 2007, 5.250%, 10/01/35 Macon-Bibb County Hospital Authority, Georgia, Revenue Anticipation Certificates, Medical Center of Central Georgia Inc., Series 2009: 5.000%, 8/01/32 8/19 at 100.00 AA 5.000%, 8/01/35 8/19 at 100.00 AA Savannah Hospital Authority, Georgia, Revenue Bonds, St. Joseph’s/Candler Health System, 1/14 at 100.00 Baa1 Series 2003, 5.250%, 7/01/23 – RAAI Insured Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/17 at 100.00 A+ Medical Center, Series 2007, 5.000%, 10/01/33 Total Health Care Housing/Multifamily – 6.2% (4.2% of Total Investments) Cobb County Development Authority, Georgia, Revenue Bonds, KSU University II Real Estate 7/21 at 100.00 AA– Foundation, LLC Project, Series 2011, 5.000%, 7/15/41 – AGM Insured 25 Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real 7/17 at 100.00 Baa2 Estate Foundation LLC Project, Series 2007A, 5.250%, 7/15/38 – AMBAC Insured Savannah Economic Development Authority, Georgia, GNMA Collateralized Multifamily Housing Revenue Bonds, Snap I-II-III Apartments, Series 2002A: 5.150%, 11/20/22 (Alternative Minimum Tax) 11/12 at 102.00 AA+ 5.200%, 11/20/27 (Alternative Minimum Tax) 11/12 at 102.00 AA+ 5.250%, 11/20/32 (Alternative Minimum Tax) 11/12 at 102.00 AA+ Total Housing/Multifamily Housing/Single Family – 0.2% (0.2% of Total Investments) Georgia Housing and Finance Authority, Single Family Mortgage Bonds, Series 2006C-2, 4.550%, 12/15 at 100.00 AAA 12/01/31 (Alternative Minimum Tax) Industrials – 4.4% (3.0% of Total Investments) Cobb County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Georgia Waste 4/16 at 101.00 BBB Management Project, Series 2004A, 5.000%, 4/01/33 (Alternative Minimum Tax) Fulton County Development Authority, Georgia, Local District Cooling Authority Revenue Bonds, 9/15 at 100.00 BBB Maxon Atlantic Station LLC, Series 2005A, 5.125%, 3/01/26 (Mandatory put 3/01/15) (Alternative Minimum Tax) Total Industrials Materials – 2.5% (1.7% of Total Investments) Richmond County Development Authority, Georgia, Environmental Improvement Revenue Bonds, 8/12 at 100.50 BBB International Paper Company, Series 2001A, 6.250%, 2/01/25 (Alternative Minimum Tax) Richmond County Development Authority, Georgia, Environmental Improvement Revenue Refunding 2/13 at 100.00 BBB Bonds, International Paper Company, Series 2002A, 6.000%, 2/01/25 (Alternative Minimum Tax) Savannah Economic Development Authority, Georgia, Pollution Control Revenue Bonds, Union Camp No Opt. Call Baa3 Corporation, Series 1995, 6.150%, 3/01/17 Total Materials Tax Obligation/General – 26.7% (18.0% of Total Investments) Cherokee County Resource Recovery Development Authority, Georgia, Solid Waste Disposal Revenue 7/17 at 100.00 AA+ Bonds, Ball Ground Recycling LLC Project, Series 2007A, 5.000%, 7/01/37 – AMBAC Insured (Alternative Minimum Tax) Decatur, Georgia, General Obligation Bonds, Series 2007, 5.000%, 1/01/31 – AGM Insured 1/17 at 100.00 AA+ Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical 7/12 at 101.00 Aa2 Center Project, Series 2002, 5.200%, 7/01/32 – NPFG Insured Forsyth County, Georgia, General Obligation Bonds, Series 2004, 5.250%, 3/01/19 3/14 at 101.00 Aaa Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization 3/21 at 100.00 Aaa Bonds, Loan Pool Series 2011, 5.125%, 3/15/31 Georgia Municipal Association Inc., Certificates of Participation, Riverdale Public Purpose 5/19 at 100.00 AA– Project, Series 2009, 5.500%, 5/01/38 – AGC Insured Georgia State, General Obligation Bonds, Series 2005B, 5.000%, 7/01/15 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 2007E, 5.000%, 8/01/24 8/17 at 100.00 AAA Georgia State, General Obligation Bonds, Series 2009B, 5.000%, 1/01/26 1/19 at 100.00 AAA Georgia, General Obligation Bonds, Series 1998D, 5.250%, 10/01/15 No Opt. Call AAA Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/18 at 100.00 AAA 2/01/36 (UB) La Grange-Troup County Hospital Authority, Georgia, Revenue Anticipation Certificates, Series 7/18 at 100.00 Aa2 2008A, 5.500%, 7/01/38 Paulding County School District, Georgia, General Obligation Bonds, Series 2007, 2/17 at 100.00 AA+ 5.000%, 2/01/33 Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/21 at 100.00 Aa2 Medical Center Project, Series 2011B, 5.000%, 10/01/41 Wayne County Hospital Authority, Georgia, Hospital Revenue Bonds, Series 2006, 5.000%, 3/16 at 100.00 N/R 3/01/23 – SYNCORA GTY Insured Total Tax Obligation/General Tax Obligation/Limited – 18.0% (12.1% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds Atlanta Station Project, Series 2007: 80 5.250%, 12/01/21 – AGC Insured No Opt. Call AA– 5.000%, 12/01/23 – AGC Insured 12/17 at 100.00 AA– Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008B. Remarketed, No Opt. Call N/R 7.375%, 1/01/31 Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005A, 5.625%, 1/01/16 No Opt. Call A– (Alternative Minimum Tax) Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005B: 5.400%, 1/01/20 7/15 at 100.00 A– 5.600%, 1/01/30 7/15 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Princeton Lakes Project, Series 2006, 5.500%, 1/01/31 1/16 at 100.00 BBB– Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Refunding Bonds, Series 1993: 5.500%, 10/01/18 – NPFG Insured No Opt. Call BBB 5.625%, 10/01/26 – NPFG Insured 10/19 at 100.00 BBB Georgia Municipal Association Inc., Certificates of Participation, Atlanta Court Project, 6/12 at 101.00 N/R Series 2002, 5.125%, 12/01/21 – AMBAC Insured Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Refunding Bonds, No Opt. Call Aa2 Series 1992P, 6.250%, 7/01/20 – AMBAC Insured Tift County Hospital Authority, Georgia, Revenue Anticipation Bonds, Tift Regional Medical 12/12 at 101.00 Aa3 Center, Series 2002, 5.250%, 12/01/19 – AMBAC Insured Total Tax Obligation/Limited Transportation – 3.2% (2.1% of Total Investments) Atlanta, Georgia, Airport General Revenue Refunding Bonds, Series 2011B, 5.000%, 1/01/30 1/21 at 100.00 A+ Atlanta, Georgia, Airport Passenger Facilities Charge Revenue Bonds, Series 2004J, 5.000%, 1/15 at 100.00 AA– 1/01/34 – AGM Insured Total Transportation U.S. Guaranteed – 21.7% (14.7% of Total Investments) (4) Athens Housing Authority, Georgia, Student Housing Lease Revenue Bonds, UGAREF East Campus Housing LLC Project, Series 2002: 5.000%, 12/01/33 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 Aa2 (4) 5.000%, 12/01/33 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 Aa2 (4) Athens-Clarke County Unified Government Development Authority, Georgia, Educational Facilities 12/12 at 100.00 N/R (4) Revenue Bonds, UGAREF CCRC Building LLC Project, Series 2002, 5.000%, 12/15/18 (Pre-refunded 12/15/12) – AMBAC Insured Augusta, Georgia, Water and Sewerage Revenue Bonds, Series 2002, 5.250%, 10/01/22 10/12 at 100.00 AA– (4) (Pre-refunded 10/01/12) – AGM Insured Cherokee County School System, Georgia, General Obligation Bonds, Series 2003, 5.000%, 8/01/16 8/13 at 100.00 AA+ (4) (Pre-refunded 8/01/13) – NPFG Insured Newnan Hospital Authority, Georgia, Revenue Anticipation Certificates, Newnan Hospital Inc., Series 2002: 5.500%, 1/01/19 (Pre-refunded 1/01/13) – NPFG Insured 1/13 at 100.00 Aa3 (4) 5.500%, 1/01/20 (Pre-refunded 1/01/13) – NPFG Insured 1/13 at 100.00 Aa3 (3) Oconee County, Georgia, General Obligation Bonds, Recreation Project, Series 2003: 5.500%, 1/01/23 (Pre-refunded 1/01/13) – AMBAC Insured 1/13 at 101.00 Aa2 (4) 5.250%, 1/01/26 (Pre-refunded 1/01/13) – AMBAC Insured 1/13 at 101.00 Aa2 (3) Total U.S. Guaranteed Utilities – 5.7% (3.8% of Total Investments) Georgia Municipal Electric Authority, General Power Revenue Bonds, Project 1, Series 2007A, 1/17 at 100.00 A 5.000%, 1/01/25 – NPFG Insured Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2006B: 5.000%, 3/15/20 No Opt. Call A– 5.000%, 3/15/21 No Opt. Call A– 5.000%, 3/15/22 No Opt. Call A– Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007A, 5.000%, 3/15/18 No Opt. Call Aa3 Municipal Electric Authority of Georgia, Project One Subordinated Lien Revenue Bonds, Series 1/13 at 100.00 A2 2003A, 5.000%, 1/01/22 – NPFG Insured Total Utilities Water and Sewer – 29.3% (19.7% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004: 5.250%, 11/01/15 – AGM Insured 11/14 at 100.00 AA– 5.000%, 11/01/37 – AGM Insured 11/14 at 100.00 AA– Augusta, Georgia, Water and Sewerage Revenue Bonds, Series 2002, 5.000%, 10/01/27 – 10/12 at 100.00 AA– AGM Insured Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2001, 5.000%, 8/18 at 100.00 AA 8/01/35 – AGM Insured Coweta County Water and Sewer Authority, Georgia, Revenue Bonds, Series 2007: 5.000%, 6/01/32 6/18 at 100.00 Aa2 5.000%, 6/01/37 6/18 at 100.00 Aa2 DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2006B, 5.250%, 10/26 at 100.00 Aa2 10/01/32 – AGM Insured DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Second Resolution Series 2011A, 10/21 at 100.00 Aa3 5.250%, 10/01/41 Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewer Revenue Bonds, 12/15 at 100.00 Aa2 Series 2005, 5.000%, 6/01/29 – NPFG Insured Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewer Revenue Bonds, 6/17 at 100.00 Aa2 Series 2007, 5.000%, 6/01/37 – NPFG Insured Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2002, 4/13 at 100.00 Aaa 5.000%,4/01/32 Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2007, 5.000%, 4/17 at 100.00 Aaa 4/01/37 – AGM Insured Harris County, Georgia, Water System Revenue Bonds, Series 2002, 5.000%, 12/01/22 – 12/12 at 100.00 N/R AMBAC Insured Walton County Water and Sewerage Authority, Georgia, Revenue Bonds, The Oconee-Hard Creek 2/18 at 100.00 Aa2 Reservoir Project, Series 2008, 5.000%, 2/01/38 – AGM Insured Total Water and Sewer $ 97,730 Total Investments (cost $93,626,275) – 148.4% Floating Rate Obligations – (2.1)% MuniFund Term Preferred Shares, at Liquidation Value – (48.4)% (5) Other Assets Less Liabilities – 2.1% Net Assets Applicable to Common Shares – 100% $ 66,702,225 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of February 29, 2012: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
